No. 04-02-00126-CR
Darvin W. SCOTT,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 1992CR2083
Honorable Mary Román, Judge Presiding
Opinion by:	Phil Hardberger, Chief Justice
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	October 2, 2002
AFFIRMED
	Darvin W. Scott ("Scott") pled true to violating a condition of his community supervision and
was sentenced to ten years imprisonment.  Scott's court-appointed attorney filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), in which she concludes that the appeal has no merit.
Counsel provided Scott with a copy of the brief and informed him of his right to review the record
and file his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997,
no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.). 
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.
							PHIL HARDBERGER, 
							CHIEF JUSTICE
DO NOT PUBLISH